Mr. Justice O'QUINN in his opinion states the conclusion that appellant cannot complain of the failure of the trial court to submit the issues of "good cause" and "accidental injury" because it did not prepare and timely submit to the trial court requested issues on these points. It is the opinion of the majority that such conclusion is unnecessary to a decision of this case since the judgment should be affirmed on the other grounds stated. The opinion prepared by Judge O'QUINN is adopted as the opinion of the court, except as herein indicated; on the points reserved we express no opinion.